DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on January 28, 2021 was filed on the mailing date of the application on January 28, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,916,215. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the tables below.


1
2
3
4
5
6
7
8
9
10
U.S. Patent #10,916,215  
1
2
3
4
5
6
7
8
9
10


Present Application #17/161,338 
11
12
13
14
15
16
17
18
19
U.S. Patent #10,916,215  
11
12
13
14
15
16
17
18
19


Present Application #17/161,338  Claim 1
U.S. Patent #10,916,215  Claim 1
A method comprising:
A method comprising:

rendering a plurality of source frames at a variable frame rate;
compressing one or more source frames of a plurality of source frames rendered at a variable frame rate; and
compressing one or more source frames of the plurality of source frames; and
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more of the source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
compensating for one or more fluctuations of the variable frame rate by adjusting a
timing of the compressing of the one or more source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than that of claim 1 of the patent application, thus encompasses that of the patent application.

Present Application #17/161,338  Claim 2
U.S. Patent #10,916,215  Claim 2
The method of claim 1, further comprising:
The method of claim 1, further comprising:
capturing the one or more source frames before said compressing the source frame.
capturing the one or more source frames before said compressing the source frame.


Present Application #17/161,338  Claim 3
U.S. Patent #10,916,215  Claim 3
The method of claim 1, 
The method of claim 1, 
capturing the one or more source frames before said compressing the source frame; and
capturing the one or more source frames before said compressing the one or more source frames; and
sending a resulting compressed frame to one or more remote devices over a network.
sending resulting one or more compressed frames to one or more remote devices over a network.


Present Application #17/161,338  Claim 4
U.S. Patent #10,916,215  Claim 4
The method of claim 1, further comprising:
The method of claim 1, further comprising:
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations.


Present Application #17/161,338  Claim 5
U.S. Patent #10,916,215  Claim 5
The method of claim 1, further comprising:
The method of claim 1, further comprising:
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer,
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer,
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each the one or more frames are placed into the memory unit.
wherein detecting the one or more fluctuations includes tracking a time at which the marker for each the one or more source frames is placed into the memory unit.


Present Application #17/161,338  Claim 6
U.S. Patent #10,916,215  Claim 6
The method of claim 1, 
The method of claim 1, 
wherein said adjusting the timing of the compressing includes putting a scanout unit to sleep for a period of time.
wherein said adjusting the timing of the compressing includes putting a scanout unit to sleep for a period of time.


Present Application #17/161,338  Claim 7
U.S. Patent #10,916,215  Claim 7
The method of claim 1, 
The method of claim 1, 
wherein said adjusting the timing of the compressing includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
wherein said adjusting the timing of the compressing includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.


Present Application #17/161,338  Claim 8
U.S. Patent #10,916,215  Claim 8
The method of claim 1, 
The method of claim 1, 
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes disabling a display 



Present Application #17/161,338  Claim 9
U.S. Patent #10,916,215  Claim 9
A system comprising:
A system comprising:
at least one processor unit;
at least one processor unit;
at least one memory unit coupled to the processor unit; and
at least one memory unit coupled to the processor unit; and
wherein the processor unit is configured to perform a method, the method comprising:
wherein the processor unit is configured to perform a method, the method comprising:

rendering a plurality of source frames at a variable frame rate;
compressing one or more source frames of a plurality of source frames rendered at a variable frame rate; and
compressing one or more source frames of the plurality of source frames; and 
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more of the source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.


Claim 9 of the present application differs from claim 9 of the patent application in that claim 9 of the present application is broader in scope than that of claim 9 of the patent application, thus encompasses that of the patent application.

Present Application #17/161,338  Claim 10
U.S. Patent #10,916,215  Claim 10
The system of claim 9, wherein the method further comprises:
The system of claim 9, wherein the method further comprises:
capturing the one or more source frames before said compressing the source frame.
capturing the one or more source frames before said compressing the one or more source frames.


Present Application #17/161,338  Claim 11
U.S. Patent #10,916,215  Claim 11
The system of claim 9, wherein the method further comprises:
The system of claim 9, wherein the method further comprises:

capturing the one or more source frames before said compressing the one or more source frames; and
sending a resulting compressed frame to one or more remote devices over a network.
sending resulting one or more compressed frames to one or more remote devices over a network.


Present Application #17/161,338  Claim 12
U.S. Patent #10,916,215  Claim 12
The system of claim 9,
The system of claim 9,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations.


Present Application #17/161,338  Claim 13
U.S. Patent #10,916,215  Claim 13
The system of claim 9, wherein the method further comprises:
The system of claim 9, wherein the method further comprises:
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer,
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer,
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each the one or more frames are placed into the memory unit.
wherein detecting the one or more fluctuations includes tracking a time at which the marker for each the one or more source frames is placed into the memory unit.


Present Application #17/161,338  Claim 14
U.S. Patent #10,916,215  Claim 14
The system of claim 9,
The system of claim 9,
wherein said adjusting the timing of the compressing includes putting a scanout unit to sleep for a period of time.
wherein said adjusting the timing of the compressing includes putting a scanout unit to sleep for a period of time.


Present Application #17/161,338  Claim 15
U.S. Patent #10,916,215  Claim 15
The system of claim 9,
The system of claim 9,
wherein said adjusting the timing of the compressing includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
wherein said adjusting the timing of the compressing includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.


Present Application #17/161,338  Claim 16
U.S. Patent #10,916,215  Claim 16

The system of claim 9,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations.


Present Application #17/161,338  Claim 17
U.S. Patent #10,916,215  Claim 17
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising

rendering a plurality of source frames at a variable frame rate;
compressing one or more source frames of a plurality of source frames rendered at a variable frame rate; and
compressing one or more source frames of the plurality of source frames; and
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more of the source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.


Present Application #17/161,338  Claim 18
U.S. Patent #10,916,215  Claim 18
The non-transitory computer readable medium of claim 17,
The non-transitory computer readable medium of claim 17,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations.


Present Application #17/161,338  Claim 19
U.S. Patent #10,916,215  Claim 19
The non-transitory computer readable medium of claim 17,
The non-transitory computer readable medium of claim 17,

wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations by putting a scanout unit to sleep for a period of time.
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations by putting a scanout unit to sleep for a period of time.


Claim 19 of the present application differs from claim 19 of the patent application in that claim 19 of the present application is broader in scope than that of claim 19 of the patent application, thus encompasses that of the patent application.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, and 14-21 of U.S. Patent No. 10,339,891. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the tables below.

Present Application #17/161,338 
1
2
3
4
5
6
7
8
9
10
U.S. Patent #10,339,891   
1
2
3
5
6
7
8
9
10
11


Present Application #17/161,338 
11
12
13
14
15
16
17
18
19
U.S. Patent #10,339,891   
12
14
15
16
17
18
19
20
21


Present Application #17/161,338  Claim 1
U.S. Patent #10,339,891  Claim 1
A method comprising:
A method comprising:

rendering a plurality of source frames into a buffer at a variable frame rate;

scanning out a plurality of output frames from the buffer with a scanout unit;
compressing one or more source frames of a plurality of source frames rendered at a variable frame rate; and
compressing a source frame within each said output frame that is scanned out of the buffer; and

adjusting a timing of the compressing of one or more of the source frames in response to
one or more fluctuations in the variable frame rate.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than that of claim 1 of the patent application, thus encompasses that of the patent application.

Present Application #17/161,338  Claim 2
U.S. Patent #10,339,891  Claim 2
The method of claim 1, further comprising:
The method of claim 1, further comprising:
capturing the one or more source frames before said compressing the source frame.
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame.


Present Application #17/161,338  Claim 3
U.S. Patent #10,339,891  Claim 3
The method of claim 1, 
The method of claim 1, further comprising:
capturing the one or more source frames before said compressing the source frame; and
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame; and
sending a resulting compressed frame to one or more remote devices over a network.
sending each said compressed frame to one or more remote devices over a network.


Present Application #17/161,338  Claim 4
U.S. Patent #10,339,891  Claim 5
The method of claim 1, further comprising:
The method of claim 1,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.


Present Application #17/161,338  Claim 5
U.S. Patent #10,339,891  Claim 6

The method of claim 1, further comprising:
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer,
placing a marker into a memory unit after each said frame is rendered into the frame buffer,
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each the one or more frames are placed into the memory unit.
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each said frame is placed into the buffer memory unit.


Present Application #17/161,338  Claim 6
U.S. Patent #10,339,891  Claim 7
The method of claim 1, 
The method of claim 1,
wherein said adjusting the timing of the compressing includes putting a scanout unit to sleep for a period of time.
wherein said adjusting the timing of the compressing includes putting the scanout unit to sleep for a period of time.


Present Application #17/161,338  Claim 7
U.S. Patent #10,339,891  Claim 8
The method of claim 1, 
The method of claim 1,
wherein said adjusting the timing of the compressing includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
wherein said adjusting the timing of the compressing includes delaying scanout of at least one of the output frames by changing a register value to a value that delays scanout.


Present Application #17/161,338  Claim 8
U.S. Patent #10,339,891  Claim 9
The method of claim 1, 
The method of claim 1,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations to prevent transfer of one or more of the output frames.


Present Application #17/161,338  Claim 9
U.S. Patent #10,339,891  Claim 10
A system comprising:
A system comprising:
at least one processor unit;
at least one processor unit;
at least one memory unit coupled to the processor unit; and
at least one memory unit coupled to the processor unit; and
wherein the processor unit is configured to perform a method, the method comprising:
a scanout unit coupled to the processor unit, wherein the processor unit is configured to perform a method, the method comprising:

rendering a plurality of source frames into a buffer at a variable frame rate;

scanning out a plurality of output frames from the buffer with a scanout unit;
compressing one or more source frames of a plurality of source frames rendered at a variable frame rate; and
compressing a source frame within each said output frame that is scanned out of the buffer; and
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more of the source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
adjusting a timing of the compressing of one or more of the source frames in response to one or more fluctuations in the variable frame rate.


Claim 9 of the present application differs from claim 10 of the patent application in that claim 9 of the present application is broader in scope than that of claim 10 of the patent application, thus encompasses that of the patent application.

Present Application #17/161,338  Claim 10
U.S. Patent #10,339,891  Claim 11
The system of claim 9, wherein the method further comprises:
The system of claim 10, wherein the method further comprises:
capturing the one or more source frames before said compressing the source frame.
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame.


Present Application #17/161,338  Claim 11
U.S. Patent #10,339,891  Claim 12
The system of claim 9, wherein the method further comprises:
The system of claim 10, wherein the method further comprises:
capturing the one or more source frames before said compressing the source frame; and
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame; and
sending a resulting compressed frame to one or more remote devices over a network.
sending each said compressed frame to one or more remote devices over a network.


Present Application #17/161,338  Claim 12
U.S. Patent #10,339,891  Claim 14
The system of claim 9,
The system of claim 10,

wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.


Present Application #17/161,338  Claim 13
U.S. Patent #10,339,891  Claim 15
The system of claim 9, wherein the method further comprises:
The system of claim 10, wherein the method further comprises:
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer,
placing a marker into a memory unit after each said frame is rendered into the frame buffer,
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each the one or more frames are placed into the memory unit.
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each said frame is placed into the memory unit.


Present Application #17/161,338  Claim 14
U.S. Patent #10,339,891  Claim 16
The system of claim 9,
The system of claim 10,
wherein said adjusting the timing of the compressing includes putting a scanout unit to sleep for a period of time.
wherein said adjusting the timing of the compressing includes putting the scanout unit to sleep for a period of time.


Present Application #17/161,338  Claim 15
U.S. Patent #10,339,891  Claim 17
The system of claim 9,
The system of claim 10,
wherein said adjusting the timing of the compressing includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
wherein said adjusting the timing of the compressing includes delaying scanout of at least one of the output frames by changing a register value to a value that delays scanout.


Present Application #17/161,338  Claim 16
U.S. Patent #10,339,891  Claim 18
The system of claim 9,
The system of claim 10,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations to prevent transfer of one or more of the output frames.


Present Application #17/161,338  Claim 17
U.S. Patent #10,339,891  Claim 19
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising

rendering a plurality of source frames into a buffer at a variable frame rate;

scanning out a plurality of output frames from the buffer with a scanout unit;
compressing one or more source frames of a plurality of source frames rendered at a variable frame rate; and
compressing a source frame within each said output frame that is scanned out of the buffer; and
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more of the source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
adjusting a timing of the compressing of one or more of the source frames in response to one or more fluctuations in the variable frame rate.


Claim 17 of the present application differs from claim 19 of the patent application in that claim 17 of the present application is broader in scope than that of claim 19 of the patent application, thus encompasses that of the patent application.

Present Application #17/161,338  Claim 18
U.S. Patent #10,339,891  Claim 20
The non-transitory computer readable medium of claim 17,
The non-transitory computer readable medium of claim 19,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.


Present Application #17/161,338  Claim 19
U.S. Patent #10,339,891  Claim 21

The non-transitory computer readable medium of claim 19,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,

wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations by putting a scanout unit to sleep for a period of time.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations by putting the scanout unit to sleep for a period of time. 



Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, and 14-21 of U.S. Patent No. 9,984,647. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the tables below.

Present Application #17/161,338 
1
2
3
4
5
6
7
8
9
10
U.S. Patent #9,984,647   
1
2
3
5
6
7
8
9
10
11


Present Application #17/161,338 
11
12
13
14
15
16
17
18
19
U.S. Patent #9,984,647   
12
14
15
16
17
18
19
20
21


Present Application #17/161,338  Claim 1
U.S. Patent #9,984,647  Claim 1
A method comprising:
A method comprising:

rendering a plurality of source frames into a buffer, each said source frame being rendered sequentially into the buffer at a variable frame rate;

scanning out a plurality of output frames from the buffer with a scanout unit;
compressing one or more source frames of a plurality of source frames rendered at a variable frame rate; and
compressing a source frame within each said output frame that is scanned out of the buffer;
compensating for one or more fluctuations of the variable frame rate by adjusting a timing 



Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than that of claim 1 of the patent application, thus encompasses that of the patent application.

Present Application #17/161,338  Claim 2
U.S. Patent #9,984,647  Claim 2
The method of claim 1, further comprising:
The method of claim 1, further comprising:
capturing the one or more source frames before said compressing the source frame.
capturing the source frame within each said output frame that is scanned out of the buffer  before said compressing the source frame.


Present Application #17/161,338  Claim 3
U.S. Patent #9,984,647  Claim 3
The method of claim 1, 
The method of claim 1, further comprising:
capturing the one or more source frames before said compressing the source frame; and
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame; and
sending a resulting compressed frame to one or more remote devices over a network.
sending each said compressed frame to one or more remote devices over a network.


Present Application #17/161,338  Claim 4
U.S. Patent #9,984,647  Claim 5
The method of claim 1, further comprising:
The method of claim 1,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.


Present Application #17/161,338  Claim 5
U.S. Patent #9,984,647  Claim 6
The method of claim 1, further comprising:
The method of claim 1, further comprising:

placing a marker into a memory unit after each said frame is rendered into the frame buffer,
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each the one or more frames are placed into the memory unit.
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each said frame is placed into the buffer.	


Present Application #17/161,338  Claim 6
U.S. Patent #9,984,647  Claim 7
The method of claim 1, 
The method of claim 1,
wherein said adjusting the timing of the compressing includes putting a scanout unit to sleep for a period of time.
wherein said adjusting the timing of the compressing includes putting the scanout unit to sleep for a period of time.


Present Application #17/161,338  Claim 7
U.S. Patent #9,984,647  Claim 8
The method of claim 1, 
The method of claim 1,
wherein said adjusting the timing of the compressing includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
wherein said adjusting the timing of the compressing includes delaying scanout of at least one of the output frames by changing a register value to a value that delays scanout.


Present Application #17/161,338  Claim 8
U.S. Patent #9,984,647  Claim 9
The method of claim 1, 
The method of claim 1,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more  downward fluctuations to prevent transfer of one or more of the output frames.


Present Application #17/161,338  Claim 9
U.S. Patent #9,984,647  Claim 10
A system comprising:
A system comprising:
at least one processor unit;
at least one processor unit;
at least one memory unit coupled to the processor unit; and
at least one memory unit coupled to the processor unit; and
wherein the processor unit is configured to perform a method, the method comprising:
a scanout unit coupled to the processor unit, wherein the processor unit is configured to perform a method, the method comprising:

rendering a plurality of source frames into a buffer, each said source frame being rendered 

scanning out a plurality of output frames from the buffer with a scanout unit;
compressing one or more source frames of a plurality of source frames rendered at a variable frame rate; and
compressing a source frame within each said output frame that is scanned out of the buffer;
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more of the source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
detecting one or more fluctuations in the variable frame rate; and adjusting a timing of the compressing of one or more of the source frames in response to the one or more fluctuations.


Claim 9 of the present application differs from claim 10 of the patent application in that claim 9 of the present application is broader in scope than that of claim 10 of the patent application, thus encompasses that of the patent application.

Present Application #17/161,338  Claim 10
U.S. Patent #9,984,647  Claim 11
The system of claim 9, wherein the method further comprises:
The system of claim 10, wherein the method further comprises:
capturing the one or more source frames before said compressing the source frame.
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame.


Present Application #17/161,338  Claim 11
U.S. Patent #9,984,647  Claim 12
The system of claim 9, wherein the method further comprises:
The system of claim 10, wherein the method further comprises:
capturing the one or more source frames before said compressing the source frame; and
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame; and
sending a resulting compressed frame to one or more remote devices over a network.
sending each said compressed frame to one or more remote devices over a network.


Present Application #17/161,338  Claim 12
U.S. Patent #9,984,647  Claim 14
The system of claim 9,
The system of claim 10,

wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.


Present Application #17/161,338  Claim 13
U.S. Patent #9,984,647  Claim 15
The system of claim 9, wherein the method further comprises:
The system of claim 10, wherein the method further comprises:
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer,
placing a marker into a memory unit after each said frame is rendered into the frame buffer,
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each the one or more frames are placed into the memory unit.
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each said frame is placed into the buffer.


Present Application #17/161,338  Claim 14
U.S. Patent #9,984,647  Claim 16
The system of claim 9,
The system of claim 10,
wherein said adjusting the timing of the compressing includes putting a scanout unit to sleep for a period of time.
wherein said adjusting the timing of the compressing includes putting the scanout unit to sleep for a period of time.


Present Application #17/161,338  Claim 15
U.S. Patent #9,984,647  Claim 17
The system of claim 9,
The system of claim 10,
wherein said adjusting the timing of the compressing includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
wherein said adjusting the timing of the compressing includes delaying scanout of at least one of the output frames by changing a register value to a value that delays scanout.


Present Application #17/161,338  Claim 16
U.S. Patent #9,984,647  Claim 18
The system of claim 9,
The system of claim 10,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations to prevent transfer of one or more of the output frames.


Present Application #17/161,338  Claim 17
U.S. Patent #9,984,647  Claim 19
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising

rendering a plurality of source frames into a buffer, each said source frame being rendered sequentially into the buffer at a variable frame rate;

scanning out a plurality of output frames from the buffer with a scanout unit;
compressing one or more source frames of a plurality of source frames rendered at a variable frame rate; and
compressing a source frame within each said output frame that is scanned out of the buffer;
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more of the source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
detecting one or more fluctuations in the variable frame rate; and adjusting a timing of the compressing of one or more of the source frames in response to the one or more fluctuations.


Claim 17 of the present application differs from claim 19 of the patent application in that claim 17 of the present application is broader in scope than that of claim 19 of the patent application, thus encompasses that of the patent application.

Present Application #17/161,338  Claim 18
U.S. Patent #9,984,647  Claim 20
The non-transitory computer readable medium of claim 17,
The non-transitory computer readable medium of claim 19,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.



U.S. Patent #9,984,647  Claim 21
The non-transitory computer readable medium of claim 17,
The non-transitory computer readable medium of claim 19,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations by putting a scanout unit to sleep for a period of time.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations by putting the scanout unit to sleep for a period of time.



Claims 1-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 9-13, 15, 16, 18, 21-25, and 29 of U.S. Patent No. 9,332,216. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the tables below.

Present Application #17/161,338 
1
2
3
4
5
6
7
8
9
10
U.S. Patent #9,332,216   
1
3
4
6
9
10
11
12
13
15


Present Application #17/161,338 
11
12
13
14
15
16
17
19
U.S. Patent #9,332,216   
16
18
21
22
23
24
25
29


Present Application #17/161,338  Claim 1
U.S. Patent #9,332,216  Claim 1
A method comprising:
A method comprising:

rendering a plurality of source frames into a buffer, each said source frame being rendered sequentially into the buffer at a variable frame rate;

scanning out a plurality of output frames from the buffer with a scanout unit, each said output frame being scanned out sequentially with a vertical blanking interval at the end of each said output frame;

compressing a source frame within each said output frame that is scanned out of the buffer;
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more of the source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
detecting one or more fluctuations in the variable frame rate; and adjusting a timing of the compressing of one or more of the source frames in response to the one or more fluctuations.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than that of claim 1 of the patent application, thus encompasses that of the patent application.

Present Application #17/161,338  Claim 2
U.S. Patent #9,332,216  Claim 3
The method of claim 1, further comprising:
The method of claim 1, further comprising:
capturing the one or more source frames before said compressing the source frame.
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame.


Present Application #17/161,338  Claim 3
U.S. Patent #9,332,216  Claim 4
The method of claim 1, 
The method of claim 1, further comprising:
capturing the one or more source frames before said compressing the source frame; and
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame; and
sending a resulting compressed frame to one or more remote devices over a network.
sending each said compressed frame to one or more remote devices over a network.


Present Application #17/161,338  Claim 4
U.S. Patent #9,332,216  Claim 6
The method of claim 1, further comprising:
The method of claim 1,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.


Present Application #17/161,338  Claim 5
U.S. Patent #9,332,216  Claim 9
The method of claim 1, further comprising:
The method of claim 1, further comprising:
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer,
placing a marker into a memory unit after each said frame is rendered into the frame buffer,
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each the one or more frames are placed into the memory unit.
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each said frame is placed into the buffer.


Present Application #17/161,338  Claim 6
U.S. Patent #9,332,216  Claim 10
The method of claim 1, 
The method of claim 1,
wherein said adjusting the timing of the compressing includes putting a scanout unit to sleep for a period of time.
wherein said adjusting the timing of the compressing includes extending the length of the vertical blanking interval by putting the scanout unit to sleep for a period of time.


Present Application #17/161,338  Claim 7
U.S. Patent #9,332,216  Claim 11
The method of claim 1, 
The method of claim 1,
wherein said adjusting the timing of the compressing includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
wherein said adjusting the timing of the compressing includes delaying scanout of at least one of the output frames by changing a register value to a value that delays scanout.


Present Application #17/161,338  Claim 8
U.S. Patent #9,332,216  Claim 12
The method of claim 1, 
The method of claim 1,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
	
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations to prevent transfer of one or more of the output frames.


Present Application #17/161,338  Claim 9
U.S. Patent #9,332,216  Claim 13
A system comprising:
A system comprising:
at least one processor unit;
at least one processor unit;

at least one memory unit coupled to the processor unit; and
wherein the processor unit is configured to perform a method, the method comprising:
a scanout unit coupled to the processor unit, wherein the processor unit is configured to perform a method, the method comprising:

rendering a plurality of source frames into a buffer, each said source frame being rendered sequentially into the buffer at a variable frame rate;

scanning out a plurality of output frames from the buffer with a scanout unit, each said output frame being scanned out sequentially with a vertical blanking interval at the end of each said output frame;
compressing one or more source frames of a plurality of source frames rendered at a variable frame rate; and
compressing a source frame within each said output frame that is scanned out of the buffer;
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more of the source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
detecting one or more fluctuations in the variable frame rate; and adjusting a timing of the compressing of one or more of the source frames in response to the one or more fluctuations.


Claim 9 of the present application differs from claim 13 of the patent application in that claim 9 of the present application is broader in scope than that of claim 13 of the patent application, thus encompasses that of the patent application.

Present Application #17/161,338  Claim 10
U.S. Patent #9,332,216  Claim 15
The system of claim 9, wherein the method further comprises:
The system of claim 13,
capturing the one or more source frames before said compressing the source frame.
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame.


Present Application #17/161,338  Claim 11
U.S. Patent #9,332,216  Claim 16
The system of claim 9, wherein the method further comprises:
The system of claim 13, wherein the method further comprises:

capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame; and
sending a resulting compressed frame to one or more remote devices over a network.
sending each said compressed frame to one or more remote devices over a network.


Present Application #17/161,338  Claim 12
U.S. Patent #9,332,216  Claim 18
The system of claim 9,
The system of claim 13,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.


Present Application #17/161,338  Claim 13
U.S. Patent #9,332,216  Claim 21
The system of claim 9, wherein the method further comprises:
The system of claim 13, wherein the method further comprises:
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer,
placing a marker into a memory unit after each said frame is rendered into the frame buffer,
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each the one or more frames are placed into the memory unit.
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each said frame is placed into the buffer.


Present Application #17/161,338  Claim 14
U.S. Patent #9,332,216  Claim 22
The system of claim 9,
The system of claim 13,
wherein said adjusting the timing of the compressing includes putting a scanout unit to sleep for a period of time.
wherein said adjusting the timing of the compressing includes extending the length of the vertical blanking interval by putting the scanout unit to sleep for a period of time.


Present Application #17/161,338  Claim 15
U.S. Patent #9,332,216  Claim 23
The system of claim 9,
The system of claim 13,
wherein said adjusting the timing of the compressing includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
wherein said adjusting the timing of the compressing includes delaying scanout of at least one of the output frames by changing a register value to a value that delays scanout.



U.S. Patent #9,332,216  Claim 24
The system of claim 9,
The system of claim 13,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes disabling a display interface in response to the one or more downward fluctuations to prevent transfer of one or more of the output frames.


Present Application #17/161,338  Claim 17
U.S. Patent #9,332,216  Claim 25
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising

rendering a plurality of source frames into a buffer, each said source frame being rendered sequentially into the buffer at a variable frame rate;

scanning out a plurality of output frames from the buffer with a scanout unit, each said output frame being scanned out sequentially with a vertical blanking interval at the end of each said output frame;
compressing one or more source frames of a plurality of source frames rendered at a variable frame rate; and
compressing a source frame within each said output frame that is scanned out of the buffer;
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more of the source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
detecting one or more fluctuations in the variable frame rate; and adjusting a timing of the compressing of one or more of the source frames in response to the one or more fluctuations.


Claim 17 of the present application differs from claim 25 of the patent application in that claim 17 of the present application is broader in scope than that of claim 25 of the patent application, thus encompasses that of the patent application.


Present Application #17/161,338  Claim 19
U.S. Patent #9,332,216  Claim 29
The non-transitory computer readable medium of claim 17,
The non-transitory computer readable medium of claim 25,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,

wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations,

wherein said delaying the scan out includes adjusting the vertical blanking interval to by extending a length of the vertical blanking interval between two subsequent frames,
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations by putting a scanout unit to sleep for a period of time.
wherein said extending the length of the vertical blanking interval includes putting the scanout unit to sleep for a period of time.



Claim Objections

Claims are objected to because of the following informalities:  
Claims 1, 9, and 17 similarly recite, “…adjusting a timing of the compressing of the one or more of the source frames…” but is suggested to recite, “…adjusting a timing of the compressing of the one or more source frames…”
Claims 2 and 10 similarly recite, “…compressing the source frame…” but should recite, “…compressing the one or more source frames…”
the source frame; and sending a resulting compressed frame…” but should recite, “…compressing the one or more source frames; and sending a resulting one or more compressed frames…”
Appropriate correction is required.

Allowable Subject Matter

Claims 1-19 would be allowable is the Double Patenting rejections outlined above may be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  The present invention relates to a system and method of rendering frames at a variable frame rate and compensating for fluctuations in the variable frame rate by adjusting a compression timing. Prior art includes: Wyatt et al. (US 2013/0021352)(cited in the IDS filed) disclose a system (Figure 1, computer system 100) comprising: at least one processor unit (CPU 102 and/or GPU 240 of parallel processing subsystem 112); at least one memory unit coupled to the processor unit (system memory 104 coupled to CPU 102 and/or GPU 240 via memory bridge 105); and wherein the processor unit (GPU 240) is configured to perform a method, the method comprising: compressing one or more source frames of a plurality of source frames (Figure 2 illustrates and [0030] notes GPU 240 may be configured to receive and process graphics primitives from CPU 102 to produce frame(s) of pixel data for display on display device 110, where the frame(s) of pixel data are stored in local frame buffers 244, and then scanned out to generate video signals for display on display device 110, thus frame(s) produced, e.g. rendered, by the GPU may be considered “source frames,” [0037] notes GPU may compress frame(s) of pixel data prior to encoding the compressed pixel data in the digital video signals transmitted to the display device 110, or alternatively, the self-refresh controller (SRC) 220 may compress frame(s) of pixel data, [0086] further notes GPU 240 may compress frame(s) of pixel data before bursting the pixel data over the video interface to display device 110) rendered at a variable frame rate (Figure 5 illustrates and associated text, e.g. [0074], notes various video signals generated by the GPU for display on display device 110, where the timing of video signals 512 corresponds to a refresh rate of 24 frames per second (e.g. 24Hz), the timing of video signals 514 corresponds to a refresh rate of 48 frames per second (e.g. 48Hz)), and the timing of video signals 516 corresponds to a refresh rate of 24 frames per second (e.g. 24Hz), where video signals 512 and 514 may be video signals generated by GPU 240 operating in normal state 410, [0082] and [0083] note for video signals 516, GPU 240 may transmit the active pixel data for a frame in a shorter time, e.g. burst frame(s) of pixel data at a faster transmission rate than the refresh rate of video signals 516; [0077] notes GPU 240 my operate at a refresh rate of 60Hz, [0087] notes GPU 240 may operate at a refresh rate of 72Hz, thus the “refresh rate” may be considered the “frame rate” which may further be considered “variable” as denoted by the different rates in which the GPU may operate); and adjusting a timing of the compressing of one or more of the source frames of the plurality in response to one or more fluctuations in the variable frame rate (Figure 6 and associated text, e.g. [0089] and [0093], where the transition between normal state and panel self-refresh state may be considered “one or more fluctuations in the variable frame rate,” GPU 240 may compress the frame(s) of pixel data before “bursting” the frame(s) of pixel data to the display device (see [0086]), thus obvious that the timing of compression may be adjusted in response to the changes in the frame (refresh) rate (e.g. transitioning from normal state of operating at a frame (refresh) rate of 48Hz to panel self-refresh state of operating at a reduced frame (refresh) rate of 24Hz, and vice versa)); Xie et al. (US 2015/0189126)(cited in the IDS filed) disclose compressing one or more sources frames of a plurality of source frames ([0029] notes content provider 422 of video frame producer 420 includes functionality of an encoder, where it is well known that the method of encoding includes compression) at a variable frame rate (Figure 4, video frame producer 420 including content provider 422 and viewing smoother 424, [0018] notes generating content frames at a rate in-synch with the display refresh rate, e.g. 30fps over 35fps or 20fps over 22fps, Figure 5, step 530 notes generating content at a frame rate based on the display refresh rate, where [0022] notes processor may be capable of generating frames at 35fps but generates at 30fps based on a 60Hz display refresh rate; step 540 notes dynamically adjusting the frame rate based on rendering complexity of content frames, where [0023] notes adjusting the frame rate to a rate that is a positive divisor of the display refresh rate due to the complexity of frames; step 550 notes dynamically adjusting the frame rate based on operating load of the processor, where [0024] notes adjusting the frame rate from one positive divisor of the display refresh rate to another positive divisor of the display refresh rate due to increase in operating load or available operating capacity); and adjusting a timing of the compressing of one or more of the source frames of the plurality in response to one or more fluctuations in the variable frame rate (the frame rate in which its content provider 422 of video frame producer 420 generates content frames is adjusted based on the various factors above, and the content provider 422 also functions to encode the content frames, it may be considered that a timing of the compressing (e.g. encoding) may change (e.g. adjusted) of one or more of the source frames of the plurality in response to one or more fluctuations in the variable frame rate (e.g. in response to dynamic adjustment in the frame rate based on rendering complexity of the content frames and/or the operating load on the processor)); Srinivasamurthy et al. (US 2013/0128950)(cited in the IDS filed) disclose adjusting a bit rate for encoding multimedia picture (where it is well known multimedia picture may comprise frames) based on the change in complexity of the multimedia picture, where the bit rate engine increases the bit rate on determining an increase in complexity of the multimedia picture and/or decreases the bit rate on determining a decrease in complexity of the multimedia picture ([0028] thru [0030]); Inuzuka et al. (US 2005/0012754)(cited in the IDS filed) discloses a system and method of varying a compression rate of data in matching with the frame rate.  However, the prior art of record does not explicitly teach or suggest, singly or combined, the limitations of independent claims 1, 9, and 17, more specifically, “compressing one or more source frames of a plurality of source frames rendered at a variable frame rate; and compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more of the source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate” as recited.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612